                      Case 20-11087           Doc 7      Filed 05/12/20         Page 1 of 25




                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE

                                                              )
In re:                                                        ) Chapter 11
                                                              )
Sustainable Restaurant Holdings, Inc., et al.,1               ) Case No. 20-11087 (___)
                                                              )
                     Debtors.                                 ) (Joint Administration Requested)
                                                              )

        DEBTORS’ MOTION SEEKING ENTRY OF INTERIM AND FINAL ORDERS
    (I) AUTHORIZING THE DEBTORS TO OBTAIN SENIOR AND JUNIOR SECURED
       SUPERPRIORITY POSTPETITION FINANCING; (II) GRANTING LIENS AND
     SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS; (III) AUTHORIZING
        USE OF CASH COLLATERAL; (IV) MODIFYING THE AUTOMATIC STAY;
    (V) SCHEDULING A FINAL HEARING; AND (VI) GRANTING RELATED RELIEF

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)2

respectfully submit this motion (the “Motion”)3 for the relief set forth herein. In support of hereof,

the Debtors rely upon the First Day Declaration and the Declaration of David Campbell in Support




1
     The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal
     tax identification numbers, are as follows: Sustainable Restaurant Holdings, Inc. (6430); SRG Operations, LLC
     (0486); Quickfish LLC (7391); Bamboo Sushi, LLC (9009); Quickfish Pearl District LLC (9060); Quickfish SW
     Stark, LLC (1879); Quickfish Slabtown LLC (7391); Quickfish Avanti (Bamboo Sushi Avanti, LLC) (9009);
     Bamboo Sushi NE Alberta, LLC (7610); Bamboo Sushi Lake Oswego, LLC (9484); Bamboo Sushi SW 12th,
     LLC (7382); Bamboo Sushi Denver Lo-Hi, LLC (4045); Bamboo Sushi NW 23rd, LLC (1361); Bamboo Sushi
     Seattle Cap Hill, LLC (9009); Bamboo Sushi U Village Seattle, LLC (9052); Bamboo Sushi Embarcadero SF,
     LLC (5837); Bamboo Sushi Bishop Ranch, LLC (3763); Bamboo Sushi Kierland Scottsdale, LLC (0483);
     Bamboo Sushi Commissary Kitchen, LLC (2194); Bamboo Sushi Biltmore Phoenix, LLC (9412); Bamboo Sushi
     Valley Fair, LLC (2887); Bamboo Sushi Washington Square, LLC (5066). The Debtors’ headquarters address
     is: 920 SW 6th Avenue, Suite 1200, Portland, OR 97204 and mailing address is: PO Box 3347, Portland, OR
     97208. The Debtors operate restaurants under the following names: Bamboo Sushi and Quickfish.
2
     A detailed description of the Debtors and their businesses, and the facts and circumstances supporting this motion
     and the Debtors’ chapter 11 cases, are set forth in greater detail in the Declaration of Matthew Park in Support of
     Debtors’ First Day Motions and Applications (the “First Day Declaration”), filed contemporaneously with the
     Debtors’ voluntary petitions for relief filed under chapter 11 of title 11 of the United States Code, 11 U.S.C.
     §§ 101–1532 (the “Bankruptcy Code”), on May 12, 2020 (the “Petition Date”).
3
     Capitalized terms used but not defined herein shall have the meanings given to them in the Interim Order or the
     DIP Term Sheet, as applicable, both of which are defined below.




PHIL1 8869416v.4
                     Case 20-11087          Doc 7       Filed 05/12/20         Page 2 of 25




of the DIP Motion (the “Campbell Declaration”), filed contemporaneously herewith. In further

support of this DIP Motion, the Debtors respectfully state as follows:

                                           RELIEF REQUESTED

        1.         The Debtors seek entry of an interim order, substantially in the form attached hereto

as Exhibit A (the “Interim Order”), and a final order (the “Final Order”4 and, together with the

Interim Order, the “DIP Orders”):

        (a)        authorizing Sustainable Restaurant Holdings, Inc. (the “DIP Borrower”) to obtain
                   postpetition financing pursuant to the DIP Facility (as defined below), and for each
                   of the DIP Borrower’s direct and indirect subsidiaries as guarantors (the “DIP
                   Guarantors,” and, together with the DIP Borrower, the “DIP Obligors”) to
                   guarantee unconditionally on a joint and several basis, and subject to the terms and
                   limitations set forth herein and in the term sheet attached hereto as Exhibit A (the
                   “DIP Term Sheet”) in all respects, the DIP Borrower’s obligations under the DIP
                   Facility, consisting of a senior secured super-priority multi-draw term loan credit
                   facility (the “DIP Facility”), on the terms and conditions set forth in the DIP Term
                   Sheet (as the same may be amended, restated, amended and restated, supplemented,
                   waived, extended, or otherwise modified from time to time, and, together with any
                   other related agreements, documents, security agreements, or pledge agreements,
                   including the Interim Order and the Final Order, collectively, the “DIP Loan
                   Documents”), by and among the DIP Obligors and Bain Capital Double Impact
                   Fund, LP, BCIP Double Impact Associates, L.P., and Kitchen Fund, LP
                   (collectively, the “DIP Secured Parties”), in an aggregate principal amount of
                   $1,900,000 in term loan commitments which shall be available as term loans
                   (the “DIP Loans”) to the DIP Borrower upon entry of the Interim Order and
                   satisfaction of the other conditions set forth therein in an initial amount not to
                   exceed $375,000.00 (the “Initial DIP Loan”), and the remainder of the DIP Facility
                   available upon entry of the Final Order to the extent set forth therein;

        (b)        authorizing the Debtors to execute, deliver, and enter into the DIP Loan Documents
                   and to perform all of the Debtors’ respective obligations thereunder, and such other
                   and further acts as may be required in connection with the DIP Loan Documents;

        (c)        authorizing the Debtors to pay all amounts, obligations, and liabilities owing or
                   payable to the DIP Secured Parties pursuant to the DIP Loan Documents, including,
                   without limitation, any principal, interest, fees, commitment fees, administrative
                   agent fees, audit fees, closing fees, service fees, facility fees, or other fees, costs,
                   expenses, charges, and disbursements of the respective DIP Secured Parties

4
    The Debtors will file a proposed Final Order prior to the Final Hearing.

                                                         2

PHIL1 8869416v.4
                     Case 20-11087        Doc 7     Filed 05/12/20     Page 3 of 25




                   (including the reasonable and documented fees and expenses of each of the DIP
                   Secured Parties’ attorneys, advisors, accountants, and other consultants), any
                   obligations in respect of indemnity claims, whether contingent or absolute,
                   including, without limitation, any and all obligations in connection with any interest
                   rate, currency swap, or other hedging agreement or arrangement, in each case, to
                   the extent constituting all Debtors and/or DIP Guarantors obligations of any kind
                   under the DIP Loan Documents (such obligations collectively, the “DIP
                   Obligations”);

        (d)        authorizing the Debtors, immediately upon entry of the Interim Order, to use
                   proceeds of the DIP Facility as expressly provided in the DIP Loan Documents and
                   solely in accordance with the Interim Order and the applicable Approved Budget
                   (as defined below) (subject to permitted variances and other exclusions set forth in
                   the DIP Loan Documents) to: (A) pay costs, premiums, fees, and expenses related
                   to the above-captioned cases (the “Case”) and in connection with the DIP Facility;
                   and (B) provide financing for working capital and for other general corporate
                   purposes of the Debtors in accordance with the Approved Budget (subject to
                   permitted variances and other exclusions set forth in the DIP Loan Documents);
                   and granting and approving of superpriority administrative expense claim status,
                   pursuant to sections 364(c)(1), 503(b)(1), and 507(b) of the Bankruptcy Code, to
                   the DIP Secured Parties, in respect of all DIP Obligations, subject only to the Carve
                   Out (as defined below);

        (e)        granting to the DIP Secured Parties of valid, enforceable, non-avoidable,
                   automatically and fully perfected DIP Liens in all DIP Collateral, including,
                   without limitation, any “cash collateral” as such term is defined in section 363(a)
                   of the Bankruptcy Code (the “Cash Collateral”), to secure the DIP Obligations,
                   which DIP Liens shall be subject to the relative rankings and priorities set forth
                   herein and in the other DIP Loan Documents;

        (f)        modification of the automatic stay imposed by section 362 of the Bankruptcy Code
                   to the extent necessary to implement and effectuate the terms and provisions of the
                   Interim Order and the other DIP Loan Documents to the extent hereinafter set forth;

        (g)        subject to entry of a Final Order, waiver of the Debtors’ ability to surcharge
                   pursuant to section 506(c) of the Bankruptcy Code against any DIP Collateral and
                   certain rights of the Debtors under the “equities of the case” exception in section
                   552(b) of the Bankruptcy Code;

        (h)        waiver of any applicable stay (including under Bankruptcy Rule 6004) and
                   providing for immediate effectiveness of the Interim Order; and

        (g)        scheduling of a final hearing on the Motion (the “Final Hearing”) to consider entry
                   of the Final Order granting the relief requested in the Motion on a final basis and
                   approving the form of notice with respect to the Final Hearing.

                                                     3

PHIL1 8869416v.4
                     Case 20-11087         Doc 7      Filed 05/12/20        Page 4 of 25




                                    PRELIMINARY STATEMENT5

        2.         Immediate access to incremental liquidity in the form of postpetition financing (as

well as access to Cash Collateral) is vital to preserving the value of the Debtors’ estates and to

maximizing the likelihood of a successful sale process. The Debtors will suffer immediate and

irreparable harm absent access to additional liquidity.

        3.         As described in the First Day Declaration, the Debtors commenced these chapter

11 cases to conduct a prompt sale of all or substantially all of their assets or other restructuring

through a plan with the goal of maximizing achievable value for all stakeholders. Consummation

of a sale transaction or restructuring as soon as possible is in the best interests of the Debtors’

estates. The Debtors’ ability to access additional liquidity through the available DIP Facility is

necessary to support the sale process contemplated.

        4.         In an effort to support the financial needs of their ongoing business, the Debtors

engaged BMO Capital Markets (“BMO”) in March 2020 to seek either debt or equity investors or

a sale of the Debtors’ business. BMO reached out to over 30 parties. While several parties

executed confidentiality agreements and received confidential information and conducted due

diligence, it became clear that the needed incremental financing was not available in the current

market conditions.

        5.         Given the deteriorating financial and cash position of the Debtors, it became

apparent that a bankruptcy or other insolvency process was likely needed. To continue the

marketing process through any such process, in the beginning of May 2020, the Debtors retained

SSG Capital Advisors LLC (“SSG”) to continue the marketing process for the Debtors’ business



5   Capitalized terms used but not defined herein have the meanings ascribed to them in the DIP Term Sheet, or the
    Interim Order, as applicable.

                                                        4

PHIL1 8869416v.4
                     Case 20-11087        Doc 7    Filed 05/12/20     Page 5 of 25




through a chapter 11 process. The Debtors also reached out to certain of their current equity

investors to determine their interest in providing financing in connection with the filing of these

chapter 11 cases and the continued pursuit of a sale or restructuring process by the Debtors. In

addition to the efforts of BMO, the Debtors, with the assistance of their financial advisors Getzler

Henrich & Associates LLC, also solicited proposals for alternative debtor-in-possession financing

from a variety of third-party potential lenders, including at least five financial institutions. No

other actionable proposal or indication of interest in a debtor-in-possession financing facility was

provided to the Debtors other than the proposed DIP Facility by the DIP Lenders.

        6.         As explained in the First Day Declaration, after significant back and forth, the DIP

Lenders agreed to provide $1,900,000 of new money postpetition financing, including $375,000

during the interim period and additional $1,525,000 upon entry of the Final Order.

        7.         As discussed below, in the Campbell Declaration and in the First Day Declaration,

the provisions of the DIP Term Sheet and the Interim Order were negotiated at arm’s-length and

in good faith, and the proposed DIP Facility provides the best terms presently available to the

Debtors. The Debtors firmly believe that incurrence of the DIP Facility will allow the Debtors to

continue operations while in chapter 11, including paying their existing employees, vendors,

landlords, and satisfying other working capital and operational requirements, and is in the exercise

of the Debtors’ sound business judgment. Satisfaction of these key obligations is necessary to

preserve and maintain the value of the Debtors’ estates while the Debtors pursue their sale or

restructuring process. Accordingly, the Debtors have an immediate need to obtain postpetition or

“DIP” financing and to use their Cash Collateral and, therefore, the Debtors respectfully request

that the Court approve the entry of the Interim Order and the Final Order.



                                                    5

PHIL1 8869416v.4
                     Case 20-11087        Doc 7    Filed 05/12/20     Page 6 of 25




                                    JURISDICTION AND VENUE

        8.         The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012. The Debtors confirm their consent, pursuant to Rule 7008 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9013-1(f) of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), to the entry of a final order by the Court in connection with this

motion to the extent that it is later determined that the Court, absent consent of the parties, cannot

enter final orders or judgments in connection herewith consistent with Article III of the United

States Constitution.

        9.         Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        10.        The statutory bases for the relief requested herein are sections 105, 361, 362, 363,

364, 503, and 507 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001, and 9014, and Local

Rules 2002-1(b) and 4001-2.

                                            BACKGROUND

I.      The Debtors’ Prepetition Capital Structure.

        11.        As of the Petition Date, the Debtors’ capital structure, on a consolidated basis,

consists of an outstanding unsecured note in the principal amount of approximately $1,499,800,

unsecured trade debt of $910,000, and other potential unsecured debt of approximately $1,690,000,

exclusive of potential lease termination claims.




                                                    6

PHIL1 8869416v.4
                      Case 20-11087           Doc 7       Filed 05/12/20        Page 7 of 25




II.       Alternative Sources of Financing Are Not Readily Available.

          12.      Given the financial condition of the Debtors, they do not have alternative sources

of financing readily available. See Campbell Declaration ¶¶ 13-14. Additionally, the Debtors’,

through their professionals, reached out to at least five parties for a variety of financing solutions—

yielding no actionable results.                Accordingly, the Debtors do not believe third-party

debtor-in-possession financing would be reasonably obtainable other than that proposed under the

DIP Facility.

          13.      While simultaneously determining the interest of the DIP Lenders in providing the

DIP Facility, the Debtors, with the assistance of their advisors, began soliciting indications of

interest from at least five alternative third-party sources of debtor-in-possession financing

(including specialty lenders, distressed-oriented investors with experience in retail, and those that

routinely provide debtor-in-possession financing), to gauge their interest in providing postpetition

financing to the Debtors. See Campbell Declaration ¶ 13. No other party provided an actionable

proposal for alternative financing. See id.

                             MATERIAL TERMS OF THE DIP FACILITY

          14.      Bankruptcy Rule 4001(c)(1)(B) and Local Rule 4001-2 (a)(ii) require that a motion

for authority to obtain credit list or summarize, and set out the location within the relevant

documents, all material provisions of the proposed credit agreement and form of order, including

interest rate, maturity, events of default, liens, borrowing limits and borrowing conditions. The

principal terms of the DIP Facility are as follows6:


6     The summaries contained in this motion are qualified in their entirety by the provisions of the documents
      referenced, including the DIP Term Sheet, the Interim Order and the other DIP Loan Documents. To the extent
      anything in this motion is inconsistent with such documents, the terms of the applicable documents shall control.
      Capitalized terms used in this summary chart but not otherwise defined have the meanings ascribed to them in
      the DIP Term Sheet, the Interim Order or other DIP Loan Documents, as applicable.

                                                           7

PHIL1 8869416v.4
                       Case 20-11087        Doc 7       Filed 05/12/20         Page 8 of 25




   Bankruptcy Rule                                     Summary of Material Terms
 Borrowers                Sustainable Restaurant Holdings, Inc.
 Bankruptcy Rule
 4001(c)(1)(B)

 Guarantors               All other Debtors.
 Bankruptcy Rule
 4001(c)(1)(B)

 DIP Lenders              Bain Capital Double Impact Fund, LP, BCIP Double Impact Associates, L.P. and
 Bankruptcy Rule          Kitchen Fund, LP
 4001(c)(1)(B)

 Term                     The earliest of (a) 120 days after entry of the Interim Order (or such later date as the
 Bankruptcy Rule          DIP Lenders in their sole discretion may agree in writing with the Borrower); (b) the
 4001(b)(l)(B)(iii),      consummation of a sale of all or substantially all of the assets of the DIP Loan Parties;
 4001(c)(1)(B)            (c) acceleration of the DIP Loans pursuant to the DIP Term Sheet or the Financing
                          Orders; (d) 30 days after entry of the Interim Order (or such later date as the DIP Lenders
 Local Rule
                          in their sole discretion may agree in writing with the Borrower) if the Final Order has
 4001-2(a)(ii)
                          not been entered on or prior to the expiration of such 30-day period; and (e) the
                          substantial consummation (as defined in section 1101 of the Bankruptcy Code and
                          which for purposes hereof shall be no later than the “effective date” thereof) of a plan
                          of reorganization filed in the Chapter 11 Cases that is confirmed pursuant to an order
                          entered by the Bankruptcy Court.

 Commitment               Up to $1,900,000 under a multi-draw term loan DIP Facility with up to $375,000 of the
 Bankruptcy Rule          DIP Facility (the “Interim DIP Loan”) funded upon entry of the Interim Order and the
 4001(c)(1)(B)            remainder to be funded consistent with the Budget (as defined below) upon entry of the
                          Final Order.
 Local Rule
 4001-2(a)(ii)

 Conditions of             The closing of the DIP Facility and extensions of credit thereunder are subject to
 Borrowing                 satisfaction of usual and customary conditions precedent set forth in the DIP Term
 Bankruptcy Rule           Sheet, including entry of the Interim Order.
 4001(c)(1)(B)

 Local Rule 4001-
 2(a)(ii)
 Interest Rates
                           Interest shall accrue at the rate of Libor + 4% per annum (or, if less, at the highest rate
 Bankruptcy Rule
                           then permitted by applicable law) (subject to a 0.00% Libor floor), and shall be payable
 4001(c)(1)(B)
                           monthly, on the first (1st) business day of each month, in arrears, in accordance with the
 Local Rule
                           Budget. All accrued interest which for any reason has not theretofore been paid shall be
 4001-2(a)(ii)
                           paid in full on the date on which the final principal amount of the DIP Loans is paid.
                          During any Event of Default, the applicable rate plus 1.0%.


 Use of DIP Financing      For (a) working capital and general corporate purposes, including capital expenditures,
 Facility and Cash         of the Debtors and, to the extent funded through intercompany loans evidenced by
 Collateral                promissory notes pledged to the DIP Lenders to secure the DIP Obligations on a first-
                           priority basis in accordance with the Financing Orders, their direct and indirect

                                                         8

PHIL1 8869416v.4
                     Case 20-11087        Doc 7       Filed 05/12/20          Page 9 of 25




   Bankruptcy Rule                                    Summary of Material Terms
 Bankruptcy Rule         subsidiaries; and (b) bankruptcy-related costs and expenses (including the pursuit and
 4001(b)(l)(B)(ii)       consummation of a sale and Plan, all consistent with the DIP Term Sheet, including the
                         Budget), subject to the Carve-Out.
 Local Rule
 4001-2(a)(ii)
 Adequate Protection     Superpriority Claims: All claims under the DIP Facility shall be entitled to
 Bankruptcy Rules        superpriority claim status in the Chapter 11 Cases (which claims shall be payable from
 4001(b)(l)(B)(iv),      and have recourse to all DIP Collateral), subject to the Carve-Out.
 4001(c)(1)(B)(ii)
                         Credit Bidding: The Financing Orders shall authorize the DIP Lenders to credit bid any
                         amounts outstanding under the DIP Facility in any sale of the DIP Collateral, including
                         under sections 363 and 1123 of the Bankruptcy Code. Any such credit bid may provide
                         for the assignment of the right to purchase the acquired assets to a sub-agent or a newly-
                         formed acquisition vehicle.

 Liens & Priority
                         All of the claims of the DIP Lenders under the DIP Facility with respect to the DIP Loans
 Bankruptcy Rule         and the DIP Obligations shall at all times:
 4001(c)(l)(B)
                         1. pursuant to section 364(c)(1) of the Bankruptcy Code, be entitled to superpriority
 Local Rule 4001-
                         claim status in the Chapter 11 Cases (which claims shall be payable from and have
 2(a)(ii)
                         recourse to all DIP Collateral) (subject to the Carve-Out);

                         2. pursuant to section 364(c)(2) of the Bankruptcy Code, be secured by a perfected first
                         priority lien on all DIP Collateral other than all property of the Debtors that is subject to
                         valid and perfected liens in existence at the time of the commencement of the Chapter 11
                         Cases or subject to valid liens in existence at the time of such commencement that are
                         perfected subsequent to such commencement as permitted by section 546(b) of the
                         Bankruptcy Code (the “Prior Senior Liens”); and
                         3. pursuant to section 364(c)(3) of the Bankruptcy Code, be secured by a perfected junior
                         lien on all DIP Collateral of the Debtors that is subject to a Prior Senior Lien.
 Repayment Features      No later than the effective date of a Plan, the DIP Claims shall be indefeasibly paid in
 Local Rule              full in cash; provided that the DIP Lenders shall have, with the Debtors’ consent, the
 4001-2(a)(i)(E)         option to equitize their DIP Claims at their sole discretion.
 Fees
                        Commitment Fee: 3% fee on all commitments under the DIP Facility to be fully earned
 Bankruptcy Rule
                        and accrued upon entry of the Interim Order, and payable upon the earlier of (a) any
 4001(c)(1)(B)
                        prepayment, repayment, or refinancing of the DIP Facility and (b) the consummation of a
 Local Rule 4001-       sale of the DIP Collateral.
 2(a)(ii)
                        Exit Fee: 3% exit fee on all funded amounts and outstanding commitments under the
                        DIP Facility, payable upon the earlier of (a) any prepayment, repayment, or refinancing
                        of the DIP Facility and (b) the consummation of a sale of the DIP Collateral.

 Budget                 All advances, and the use of funds provided, under the DIP Facility shall be subject to and
 Bankruptcy Rule        consistent with a customary budget to be agreed by DIP Lenders and the Borrower
 4001 (c)(1)(B)         attached as Exhibit A to the Interim Order.
 Local Rule
 4001-2(a)(ii)




                                                        9

PHIL1 8869416v.4
                       Case 20-11087         Doc 7       Filed 05/12/20         Page 10 of 25




   Bankruptcy Rule                                       Summary of Material Terms
 Budget Covenant           Rolling 13-week cash flow forecasts to be provided every four weeks with weekly variance
 (Variances &              analysis. Monthly and quarterly P&L for the business.
 Reporting)
                           The DIP Loan Parties’ senior management and their legal and financial advisors shall
 Bankruptcy Rule
                           conduct a telephonic conference call at least once a week, or as reasonably requested by
 4001(c)(l)(B)
                           the DIP Lenders, to discuss the Budget, any variance or related reports delivered in
 Local Rule 4001-          connection with the Budget, and the financial condition, performance, and business affairs
 2(a)(ii)                  of the Company.

 Events of Default         Usual and customary for financings of this type, including non-payment of obligations,
 Bankruptcy Rule           defaults under covenants, breaches of representations and warranties, defaults related to
 4001(c)(l)(B)             the budget, invalidity of collateral documents, change of control, invalidity of
                           postpetition loan documents, failure to achieve any of the Required Milestones the
 Local Rule                occurrence of any number of adverse actions or consequences in any of the chapter 11
 4001-2(a)(ii)             cases.

 Costs and Expenses:       All reasonable and documented professional fees and out-of-pocket expenses incurred by
 Bankruptcy Rule           the DIP Lenders (including, but not limited to, the fees and expenses of the DIP Lenders’
 4001(c)(1)(B)(ix)         counsel) shall be promptly paid by the DIP Loan Parties on no less than a monthly basis.
                           The DIP Lenders (and their affiliates and respective officers, directors, employees,
                           advisors and agents) (each such person, an “Indemnitee”) will have no liability for, and
                           will be indemnified and held harmless against, any losses, claims, damages, liabilities
                           or expenses incurred in respect of the financing contemplated hereby or the use or the
                           proposed use of proceeds thereof, except to the extent they are found by a final, non-
                           appealable judgment of a court of competent jurisdiction to arise from the gross
                           negligence or willful misconduct of the relevant indemnified person.

 Milestones:               Achieve each of the following Required Milestones:
 Bankruptcy Rule
 4001(c)(1)(B)                (a) Filing of a plan of reorganization that is reasonably acceptable to the DIP Lenders
                                  (the “Plan”) no later than 10 days after the entry of the Interim Order; and
                              (b) Entry of an order confirming the Plan that is reasonably acceptable to the DIP
                                  Lenders no later than 60 days after the Petition Date.

 Release:                   The Final Order shall provide for a release and exculpation by the DIP Loan Parties of
 Bankruptcy Rule            the DIP Lenders and each of their respective current and former affiliates, and such
 4001(c)(l)(B)(viii)        entities’ and their current and former affiliates’ current and former directors, managers,
                            officers, principals, members, employees, equity holders (regardless of whether such
                            interests are held directly or indirectly), predecessors, successors, assigns, subsidiaries,
                            agents, advisory board members, financial advisors, partners, attorneys, accountants,
                            investment bankers, consultants, representatives, and other professionals with respect
                            to any and all claims or causes of action the Debtors may have against such parties.

           HIGHLIGHTED PROVISIONS PURSUANT TO LOCAL RULE 4001-2

        15.        The DIP Facility includes certain provisions the Debtors are required to highlight

pursuant to Local Rule 4001-2(a)(i) as set forth below. As discussed in detail herein, the Debtors



                                                          10

PHIL1 8869416v.4
                     Case 20-11087      Doc 7     Filed 05/12/20     Page 11 of 25




believe these provisions are reasonable in light of the facts and circumstances of these chapter 11

cases and should be approved.

        16.        Cross Collateralization: Pursuant to Local Rule 4001-2(a)(i)(A)a movant must

identify any provisions that grants cross-collateralization protections. The DIP Facility does not

contain any cross-collateralization provisions.

        17.        Validity, Perfection and Amount of Prepetition Obligations: Pursuant to Local

Rule 4001-2(a)(i)(B), a movant must identify any provisions that contain findings of fact that bind

the estate or other parties in interest with respect to the validity, perfection or amount of the secured

creditor’s prepetition lien or the waiver of claims against the secured creditor. The DIP Facility

does not contain any such provisions.

        18.        Committee Challenge Period: Local Rule 4001-2(a)(i)(B) also requires disclosure

of the challenge period with respect to the Debtors’ Stipulations. Here, there is no committee so

the DIP Facility does not contain any such provisions. However, the Final Order shall provide for

a release and exculpation by the DIP Loan Parties of the DIP Lenders and each of their respective

current and former affiliates, and such entities’ and their current and former affiliates’ current and

former directors, managers, officers, principals, members, employees, equity holders (regardless

of whether such interests are held directly or indirectly), predecessors, successors, assigns,

subsidiaries, agents, advisory board members, financial advisors, partners, attorneys, accountants,

investment bankers, consultants, representatives, and other professionals with respect to any and

all claims or causes of action the Debtors may have against such parties.

        19.        Waiver of Section 506(c) of the Bankruptcy Code: Local Rule 4001-2(a)(i)(C)

requires disclosure of provisions that constitute a waiver, without notice, of whatever rights the

estate may have under section 506(c) of the Bankruptcy Code. The Interim Order provides that

                                                   11

PHIL1 8869416v.4
                     Case 20-11087      Doc 7    Filed 05/12/20    Page 12 of 25




the waiver of any rights under section 506(c) of the Bankruptcy Code is subject to entry of the

Final Order. Because this waiver only will be effective upon entry of the Final Order and to the

extent such order so provides, the Debtor respectfully submits that parties in interest will have an

opportunity to be heard and, as such, the waiver will not be “without notice,” but the Debtor

discloses the provision out of an abundance of caution.

        20.        Liens on Avoidance Actions: Local Rule 4001-2(a)(i)(D) requires disclosure of

provisions that provide for immediate liens on actions under sections 544, 545, 547, 548 and 549

of the Bankruptcy Code. Here, solely upon entry of the Final Order will DIP Liens be granted on

such actions.

        21.        Roll-Up Provisions: Pursuant to Local Rule 4001-2(a)(i)(E)), a movant must

identify any roll-up provisions. The DIP Facility does not contain any such provisions.

        22.        Carve-Out: Local Rule 4001-2(a)(i)(F) requires disclosure of disparate treatment

between the professionals retained by the Debtor and the professionals retained by the unsecured

creditors’ committee, if any, with respect to a professional fee carve out. Budgeted professional

fees comprise the primary component of the Carve-Out. The Budget provides different amounts

for Debtor professionals. The Debtors submit the proposed amounts are common in cases of

similar size before the Court, accurately account for the increased administrative tasks required of

Debtors’ professionals and are reasonable and appropriate under the circumstances.

        23.        Nonconsensual Priming: Pursuant to Local Rule 4001-2(a)(i)(G), a movant must

identify any provisions that seek to prime any secured lien without the consent of that lienor. The

DIP Facility does not provide for any nonconsensual priming.

        24.        Waiver of Section 552(b)(1): Pursuant to Local Rule 4001-2(a)(i)(H), a movant

must identify any provisions that seek to affect the Court’s power to consider the equities of the

                                                  12

PHIL1 8869416v.4
                     Case 20-11087      Doc 7     Filed 05/12/20   Page 13 of 25




case under 11 U.S.C. § 552(b)(1). Solely upon entry of the Final Order, the DIP Lenders shall

each be entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code, and the

“equities of the case” exception under section 552(b) of the Bankruptcy Code shall not apply to

the DIP Lenders with respect to proceeds, product, offspring or profits of any of the DIP Collateral.

The Debtors believe that such relief is often provided, and appropriate, upon entry of the Final

Order.

         25.       The DIP Lenders would not have agreed to provide the DIP Facility and consented

to the use of Cash Collateral, each of which was heavily negotiated among the various parties.

Moreover, as discussed below, these provisions are justified under the circumstances. Finally, the

Debtors determined in their sound business judgment, that agreeing to such provisions was

appropriate under the circumstances of these chapter 11 cases to afford the Debtors immediate and

much needed liquidity to fund, on the most competitive terms available, their ongoing operations

and the sale process in these chapter 11 cases.

                                        BASIS FOR RELIEF

I.       The Debtors Should Be Authorized to Obtain Postpetition Financing Through the
         DIP Facility.

         A.        Entry into the DIP Facility and DIP Loan Documents Is an Exercise of the
                   Debtors’ Sound Business Judgment.

         26.       The Court should authorize the Debtors, as an exercise of their sound business

judgment, to enter into the DIP Loan Documents, obtain access to the DIP Facility, and continue

using Cash Collateral. Section 364 of the Bankruptcy Code authorizes a debtor to obtain secured

or superpriority financing under certain circumstances discussed in detail below. Courts grant a

debtor-in-possession considerable deference in acting in accordance with its business judgment in

obtaining postpetition secured credit, so long as the agreement to obtain such credit does not run


                                                   13

PHIL1 8869416v.4
                     Case 20-11087       Doc 7    Filed 05/12/20     Page 14 of 25




afoul of the provisions of, and policies underlying, the Bankruptcy Code. See, e.g., In re Trans

World Airlines, Inc., 163 B.R. 964, 974 (Bankr. D. Del. 1994) (approving a postpetition loan and

receivables facility because such facility “reflect[ed] sound and prudent business judgment”); In re

L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011) (“[C]ourts will almost always defer

to the business judgment of a debtor in the selection of the lender.”); In re Ames Dep’t Stores, Inc.,

115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (“[C]ases consistently reflect that the court’s discretion

under section 364 is to be utilized on grounds that permit reasonable business judgment to be

exercised so long as the financing agreement does not contain terms that leverage the bankruptcy

process and powers or its purpose is not so much to benefit the estate as it is to benefit a party-in-

interest.”).

        27.        Specifically, to determine whether the business judgment standard is met, a court

need only “examine whether a reasonable businessperson would make a similar decision under

similar circumstances.” In re Exide Techs., 340 B.R. 222, 239 (Bankr. D. Del. 2006); see also

In re Curlew Valley Assocs., 14 B.R. 506, 513–14 (Bankr. D. Utah 1981) (noting that courts should

not second guess a debtor’s business decision when that decision involves “a business judgment

made in good faith, upon a reasonable basis, and within the scope of [the debtor’s] authority under

the [Bankruptcy] Code”).

        28.        Furthermore, in considering whether the terms of postpetition financing are fair and

reasonable, courts consider the terms in light of the relative circumstances of both the debtor and

the potential lender. In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003); see

also Unsecured Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re Elingsen

McLean Oil Co., Inc.), 65 B.R. 358, 365 n.7 (W.D. Mich. 1986) (recognizing a debtor may have

to enter into “hard bargains” to acquire funds for its reorganization). The Court may also

                                                    14

PHIL1 8869416v.4
                     Case 20-11087       Doc 7     Filed 05/12/20     Page 15 of 25




appropriately take into consideration non-economic benefits to the Debtors offered by a proposed

postpetition facility. For example, in In re ION Media Networks. Inc., the bankruptcy court for

the Southern District of New York held that:

                   Although all parties, including the Debtors and the Committee, are
                   naturally motivated to obtain financing on the best possible terms, a
                   business decision to obtain credit from a particular lender is almost
                   never based purely on economic terms. Relevant features of the
                   financing must be evaluated, including non-economic elements such
                   as the timing and certainty of closing, the impact on creditor
                   constituencies and the likelihood of a successful reorganization.
                   This is particularly true in a bankruptcy setting where cooperation
                   and establishing alliances with creditor groups can be a vital part of
                   building support for a restructuring that ultimately may lead to a
                   confirmable reorganization plan. That which helps foster consensus
                   may be preferable to a notionally better transaction that carries the
                   risk of promoting unwanted conflict.

No. 09-13125, 2009 WL 2902568, at *4 (Bankr. S.D.N.Y. July 6, 2009) (emphasis added).

        29.        The Debtors’ determination to move forward with the DIP Facility is an exercise

of their sound business judgment following a search for other viable and actionable alternatives

and an arm’s-length process and careful evaluation. Specifically, the Debtors and their advisors

determined that postpetition financing will create certainty with respect to cash flows necessary

for the administration of these chapter 11 cases through a sale or restructuring process. The

Debtors negotiated the DIP Facility with the DIP Lenders in good faith, at arm’s length, and with

the assistance of their respective advisors. The Debtors conducted intensive negotiations with the

DIP Lenders that resulted in the proposed DIP Facility, which provides reasonable milestones for

the Debtors to conduct an appropriate sale and restructuring process. Given the Debtors’ capital

structure and current circumstances, the Debtors believe that they have obtained the best financing

available. Accordingly, the Court should approve the DIP Facility and authorize the Debtors’




                                                    15

PHIL1 8869416v.4
                     Case 20-11087       Doc 7    Filed 05/12/20     Page 16 of 25




entry into the DIP Loan Documents, as it is a reasonable exercise of the Debtors’ business

judgment.

        B.         The Debtors Should Be Authorized to Grant Liens and Superpriority
                   Claims.

        30.        The Debtors propose to obtain financing under the DIP Facility by providing

security interests and liens as set forth in the DIP Loan Documents pursuant to section 364(c) of

the Bankruptcy Code. Specifically, the Debtors propose to provide to the DIP Secured Parties

postpetition security interests in and liens on the DIP Collateral (as defined in the Interim Order)

that are valid, perfected, allowed, enforceable, non-avoidable and not subject to challenge, dispute

or subordination immediately upon entry of the Interim Order, as follows:

        DIP Liens on the DIP Collateral securing the DIP Obligations shall have and are
        hereby granted (i) junior, perfected security interests in and liens upon any assets
        of the DIP Obligors that are subject to valid, perfected, enforceable and unavoidable
        security interests as of the Petition Date and (ii) superpriority perfected security
        interests in and liens upon all property and assets of the DIP Obligors as of now or
        hereafter arising or acquired that are not otherwise subject to valid, perfected,
        enforceable, and unavoidable security interests.

See Interim Order at p. 16.

        31.        The statutory requirement for obtaining postpetition credit under section 364(c) is

a finding, made after notice and hearing, that a debtor is “unable to obtain unsecured credit

allowable under Section 503(b)(1) of [the Bankruptcy Code].” 11 U.S.C. § 364(c). See In re

Crouse Grp., Inc., 71 B.R. 544, 549 (Bankr. E.D. Pa. 1987) (secured credit under section 364(c)

of the Bankruptcy Code is authorized, after notice and hearing, upon showing that unsecured credit

cannot be obtained). Courts have articulated a three-part test to determine whether a debtor is

entitled to financing under section 364(c) of the Bankruptcy Code. Specifically, courts look to

whether:



                                                   16

PHIL1 8869416v.4
                     Case 20-11087       Doc 7     Filed 05/12/20      Page 17 of 25




                   (a)    the debtor is unable to obtain unsecured credit under section 364(b)
                          of the Bankruptcy Code, i.e., by allowing a lender only an
                          administrative claim;

                   (b)    the credit transaction is necessary to preserve the assets of the estate;
                          and

                   (c)    the terms of the transaction are fair, reasonable, and adequate, given
                          the circumstances of the debtor-borrower and proposed lenders.

See In re Los Angeles Dodgers LLC, 457 B.R. 308 (Bankr. D. Del. 2011); In re Ames Dep’t Stores,

115 B.R. 34, 37–40 (Bankr. S.D.N.Y. 1990); see also In re St. Mary Hosp., 86 B.R. 393, 401-02

(Bankr. E.D. Pa. 1988); Crouse Grp., 71 B.R. at 549.

        32.        As described above and as set forth in the Campbell Declaration, third-party lenders

were unwilling to provide postpetition financing on an unsecured basis or other basis.

See Campbell Declaration ¶¶ 13-14.

        33.        Absent the DIP Facility, which will provide certainty that the Debtors will have

sufficient liquidity to administer these chapter 11 cases and to continue operating their business,

the value of the Debtors’ estates would be significantly impaired to the detriment of all

stakeholders. Given the Debtors’ circumstances, the Debtors believe that the terms of the DIP

Facility, are fair, reasonable, and adequate, all as more fully set forth below. For all these reasons,

the Debtors submit that they have met the standard for obtaining postpetition financing.

        34.        In the event that a debtor is unable to obtain unsecured credit allowable as an

administrative expense under section 503(b)(1) of the Bankruptcy Code, section 364(c) provides

that a court “may authorize the obtaining of credit or the incurring of debt (1) with priority over

any or all administrative expenses of the kind specified in section 503(b) or 507(b) of [the

Bankruptcy Code]; (2) secured by a lien on property of the estate that is not otherwise subject to a

lien; or (3) secured by a junior lien on property of the estate that is subject to a lien.” As described


                                                     17

PHIL1 8869416v.4
                     Case 20-11087       Doc 7    Filed 05/12/20     Page 18 of 25




above, the Debtors are unable to obtain unsecured credit. Therefore, approving superpriority

claims in favor of the DIP Secured Parties is reasonable and appropriate.

        35.        Further, section 364(d) provides that a debtor may obtain credit secured by a senior

or equal lien on property of the estate already subject to a lien, after notice and a hearing, where

the debtor is “unable to obtain such credit otherwise” and “there is adequate protection of the

interest of the holder of the lien on the property of the estate on which such senior or equal lien is

proposed to be granted.” 11 U.S.C. § 364(d)(1). The Debtors may incur “priming” liens under

the DIP Facility if either (a) the Prepetition Secured Parties have consented or (b) Prepetition

Lenders’ interests in collateral are adequately protected. See, e.g., Anchor Savs. Bank FSB v.

Sky Valley, Inc., 99 B.R. 117, 122 (N.D. Ga. 1989) (“[B]y tacitly consenting to the superpriority

lien, those [undersecured] creditors relieved the debtor of having to demonstrate that they were

adequately protected.”).

        36.        Here the DIP Facility is not seeking to prime any existing valid, enforceable and

unavoidable liens as of the Petition Date. The Debtors submit that its provision of adequate

protection as described herein is fair and reasonable and satisfies the requirements of section

364(d)(1)(B) of the Bankruptcy Code.

        B.         No Comparable Alternative to the DIP Facility Is Reasonably Available.

        37.        A debtor need only demonstrate “by a good faith effort that credit was not available

without” the protections afforded to potential lenders by sections 364(c) of the Bankruptcy Code.

In re Snowshoe Co., Inc., 789 F.2d 1085, 1088 (4th Cir. 1986); see also In re Plabell Rubber

Prods., Inc., 137 B.R. 897, 900 (Bankr. N.D. Ohio 1992). Moreover, in circumstances where only

a few lenders likely can or will extend the necessary credit to a debtor, “it would be unrealistic and

unnecessary to require [the debtor] to conduct such an exhaustive search for financing.” In re Sky

                                                    18

PHIL1 8869416v.4
                     Case 20-11087      Doc 7    Filed 05/12/20    Page 19 of 25




Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988), aff’d sub nom. Anchor Sav. Bank FSB v.

Sky Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga. 1989); see also In re Snowshoe Co., 789 F.2d

1085, 1088 (4th Cir. 1986) (demonstrating that credit was unavailable absent the senior lien by

establishment of unsuccessful contact with other financial institutions in the geographic area); In

re Stanley Hotel, Inc., 15 B.R. 660, 663 (D. Colo. 1981) (bankruptcy court’s finding that two

national banks refused to grant unsecured loans was sufficient to support conclusion that section

364 requirement was met); In re Ames Dep’t Stores, 115 B.R. at 37–39 (debtor must show that it

made reasonable efforts to seek other sources of financing under section 364(a) and (b)).

        38.        As noted above, the Debtors do not believe that viable, alternative sources of

financing are reasonably available given the realities imposed by the Debtors’ business and the

Debtors’ unsuccessful solicitation of alternative financing proposals. Indeed, the Debtors have

searched for actionable alternative proposals—in this regard, the market has spoken. There are no

other options.      Thus, the Debtors have determined that the DIP Facility provides the best

opportunity available to the Debtors under the circumstances to fund these chapter 11 cases.

See First Day Declaration ¶ 12; Campbell Declaration ¶¶ 13-14, 17. Therefore, in addition to

evidence to be introduced at the hearing on the Interim Order if necessary, the Debtors submit that

the requirement of section 364 of the Bankruptcy Code that alternative credit on more favorable

terms be unavailable to the Debtors is satisfied.

II.     The Debtors Should Be Authorized to Use Cash Collateral.

        39.        Section 363 of the Bankruptcy Code generally governs the use of estate property.

Section 363(c)(2)(A) permits a debtor in possession to use cash collateral with the consent of the

secured party. Here, the DIP Lenders consent to the Debtors’ use of the Cash Collateral (as well

as the DIP Collateral), subject to the terms and limitations set forth in the Interim Order.

                                                    19

PHIL1 8869416v.4
                     Case 20-11087       Doc 7    Filed 05/12/20     Page 20 of 25




        40.        Section 363(e) provides for adequate protection of interests in property when a

debtor uses cash collateral. Further, section 362(d)(1) of the Bankruptcy Code provides for

adequate protection of interests in property due to the imposition of the automatic stay. See In re

Cont’l Airlines, 91 F.3d 553, 556 (3d Cir. 1996) (en banc). While section 361 of the Bankruptcy

Code provides examples of forms of adequate protection, such as granting replacement liens and

administrative claims, courts decide what constitutes sufficient adequate protection on a

case-by-case basis. In re Swedeland Dev. Grp., Inc., 16 F.3d 552, 564 (3d Cir. 1994); In re Satcon

Tech. Corp., No. 12-12869 (KG), 2012 WL 6091160, at *6 (Bankr. D. Del. Dec. 7, 2012); In re

N.J. Affordable Homes Corp., No. 05-60442 (DHS), 2006 WL 2128624, at *14 (Bankr. D.N.J.

June 29, 2006); In re Columbia Gas Sys., Inc., Nos. 91-803, 91-804, 1992 WL 79323, at *2 (Bankr.

D. Del. Feb. 18, 1992); see also In re Dynaco Corp., 162 B.R. 389, 394 (Bankr. D.N.H. 1993)

(citing 2 Collier on Bankruptcy ¶ 361.01[1] at 361–66 (15th ed. 1993) (explaining that adequate

protection can take many forms and “must be determined based upon equitable considerations

arising from the particular facts of each proceeding”).

        41.        As set forth in the Interim Order, the Debtors propose to provide the DIP Lenders

with adequate protection in the form of the DIP Liens and Superpriotrity Claims.

        42.        Therefore, the Debtors submit that the proposed adequate protection is sufficient to

protect the Prepetition Secured Parties from any diminution in value to the Cash Collateral and is

necessary to protect against any diminution in value but is fair and appropriate under the

circumstances of these chapter 11 cases to ensure the Debtors are able to continue using the Cash

Collateral, subject to the terms and limitations set forth in the Interim Order, for the benefit of all

parties in interest and their estates.



                                                    20

PHIL1 8869416v.4
                     Case 20-11087        Doc 7     Filed 05/12/20      Page 21 of 25




III.    The Debtors Should Be Authorized to Pay the Fees Required by the DIP Agent and
        the DIP Lenders Under the DIP Loan Documents.

        43.        Under the DIP Loan Documents, the Debtors have agreed, subject to Court

approval, to pay certain fees to the DIP Lenders consisting of the following:

                   (a)     Commitment Fee: 3% fee on all commitments under the DIP
                           Facility to be fully earned and accrued upon entry of the
                           Interim Order and earned on the final amount upon entry of
                           the Final Order, and payable upon the earlier of (a) any
                           prepayment, repayment, or refinancing of the DIP Facility
                           and (b) the consummation of a sale of the DIP Collateral;
                           and
                   (b)     Exit Fee: 3% exit fee on all funded amounts and outstanding
                           commitments under the DIP Facility, payable upon the
                           earlier of (a) any prepayment, repayment, or refinancing of
                           the DIP Facility and (b) the consummation of a sale of the
                           DIP Collateral.

        44.        Under the circumstances of these cases, these fees and costs are reasonable,

customary, and appropriate. Accordingly, the Court should authorize the Debtors to pay the fees

provided under the DIP Loan Documents in connection with entering into those agreements.

See Campbell Declaration ¶ 14.

IV.     The DIP Lenders Should Be Deemed Good-Faith Lenders Under Section 364(e).

        45.        Section 364(e) of the Bankruptcy Code protects a good-faith lender’s right to

collect on loans extended to a debtor, and its right in any lien securing those loans, even if the

authority of the debtor to obtain such loans or grant such liens is later reversed or modified on

appeal. Section 364(e) of the Bankruptcy Code provides that:

                   The reversal or modification on appeal of an authorization under this
                   section [364 of the Bankruptcy Code] to obtain credit or incur debt,
                   or of a grant under this section of a priority or a lien, does not affect
                   the validity of any debt so incurred, or any priority or lien so granted,
                   to an entity that extended such credit in good faith, whether or not
                   such entity knew of the pendency of the appeal, unless such
                   authorization and the incurring of such debt, or the granting of such
                   priority or lien, were stayed pending appeal.
                                                      21

PHIL1 8869416v.4
                     Case 20-11087      Doc 7    Filed 05/12/20    Page 22 of 25




        46.        As explained herein, in the Campbell Declaration and the First Day Declaration,

the DIP Loan Documents are the result of: (a) the Debtors’ reasonable and informed determination

that the DIP Secured Parties offered the most favorable terms on which to obtain vital postpetition

financing, and (b) arms’-length, good-faith negotiations between the Debtors and the DIP Secured

Parties. The Debtors submit that the terms and conditions of the DIP Loan Documents are

reasonable and appropriate under the circumstances, and the proceeds of the DIP Facility will be

used only for purposes that are permissible under the Bankruptcy Code. Further, no consideration

is being provided to any party to the DIP Loan Documents other than as described herein.

Accordingly, the Court should find that the DIP Secured Parties are “good faith” lenders within

the meaning of section 364(e) of the Bankruptcy Code and are entitled to all of the protections

afforded by that section.

V.      The Automatic Stay Should Be Modified on a Limited Basis.

        47.        The proposed Interim Order provides that the automatic stay provisions of section

362 of the Bankruptcy Code will be modified to allow the DIP Lenders to file any financing

statements, security agreements, notices of liens, and other similar instruments and documents in

order to validate and perfect the liens and security interests granted to them under the Interim

Order. The proposed Interim Order further provides that the automatic stay is modified as

necessary to permit the Debtors to grant the DIP Liens to the DIP Secured Parties and to incur all

liabilities and obligations set forth in the Interim Order. Finally, the proposed Interim Order

provides that, following the occurrence of an Event of Default, the automatic stay shall be modified

to the extent necessary to permit the DIP Lenders to exercise all rights and remedies in accordance

with the DIP Loan Documents, or applicable law.




                                                  22

PHIL1 8869416v.4
                     Case 20-11087      Doc 7    Filed 05/12/20    Page 23 of 25




        48.        Stay modifications of this kind are ordinary and standard features of debtor-in-

possession financing arrangements, and, in the Debtors’ business judgment, are reasonable and

fair under the circumstances of these chapter 11 cases. See, e.g., In re Magnum Hunter Res. Corp.,

No. 15-12533 (KG) (Bankr. D. Del. Dec. 15, 2015) (terminating automatic stay after event of

default); In re Peak Broad., LLC, No. 12-10183 (PJW) (Bankr. D. Del. Feb. 2, 2012) (terminating

automatic stay after occurrence of termination event); In re TMP Directional Mktg., LLC, No. 11-

13835 (MFW) (Bankr. D. Del. Jan. 17, 2012) (modifying automatic stay as necessary to effectuate

the terms of the order); In re Broadway 401 LLC, No. 10-10070 (KJC) (Bankr. D. Del. Feb. 16,

2010) (same); In re Haights Cross Commc’ns, Inc., No. 10-10062 (BLS) (Bankr. D. Del. Feb. 8,

2010) (same).

VI.     Failure to Obtain Immediate Interim Access to the DIP Facility and Cash Collateral
        Would Cause Immediate and Irreparable Harm.

        49.        Bankruptcy Rules 4001(b) and 4001(c) provide that a final hearing on a motion to

obtain credit pursuant to section 364 of the Bankruptcy Code or to use cash collateral pursuant to

section 363 of the Bankruptcy Code may not be commenced earlier than 14 days after the service

of such motion. Upon request, however, the Court may conduct a preliminary, expedited hearing

on the motion and authorize the obtaining of credit and use of cash collateral to the extent necessary

to avoid immediate and irreparable harm to a debtor’s estate.

        50.        For the reasons noted above, the Debtors have an immediate postpetition need to

use Cash Collateral and access additional liquidity under the DIP Facility. The Debtors cannot

maintain the value of their estates during the pendency of these chapter 11 cases without access to

this liquidity. The Debtors will use cash to, among other things, fund the administration of these

chapter 11 cases and the operation of their business. The Debtors will be unable to operate their

business or otherwise fund these chapter 11 cases without access to the DIP Facility and Cash
                                                  23

PHIL1 8869416v.4
                     Case 20-11087       Doc 7     Filed 05/12/20     Page 24 of 25




Collateral and will suffer immediate and irreparable harm to the detriment of all creditors and other

parties in interest. In short, the Debtors’ ability to administer these chapter 11 cases through the

use of Cash Collateral and access to additional financing is vital to preserve and maximize the

value of the Debtors’ estates.

        51.        The Debtors request that the Court hold and conduct a hearing to consider entry of

the Interim Order authorizing the Debtors, from and after entry of the Interim Order until the Final

Hearing, to receive immediate authorization to use Cash Collateral and initial funding under the

DIP Facility. This relief will enable the Debtors to preserve and maximize value and, therefore,

avoid immediate and irreparable harm and prejudice to their estates and all parties in interest,

pending the Final Hearing.

                                 REQUEST FOR FINAL HEARING

        52.        Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors request that

the Court set a date for the Final Hearing that is as soon as practicable, and in no event more than

30 days after the Petition Date, and fix the time and date prior to the Final Hearing for parties to

file objections to this motion.

                    WAIVER OF BANKRUPTCY RULE 6004(A) AND 6004(H)

        53.        To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

Bankruptcy Rule 6004(h).

                                                 NOTICE

        54.        The Debtors will provide notice of this motion to: (a) the Office of the U.S. Trustee

for the District of Delaware; (b) the holders of the 30 largest unsecured claims against the Debtors


                                                    24

PHIL1 8869416v.4
                     Case 20-11087      Doc 7      Filed 05/12/20   Page 25 of 25




(on a consolidated basis); (c) counsel to the DIP Lenders; (d) the United States Attorney’s Office

for the District of Delaware; (e) the Internal Revenue Service; (f) the United States Securities and

Exchange Commission; (g) the state attorneys general for all states in which the Debtors conduct

business; (h) all known parties that have asserted a lien on the Debtors’ assets; and (i) any party

that requests service pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the

nature of the relief requested, no other or further notice need be given.

                                        NO PRIOR REQUEST

        55.        No prior request for the relief sought in this motion has been made to this or any

other court.

        WHEREFORE, the Debtors respectfully request that the Court enter the DIP Orders,

granting relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

 Dated: May 12, 2020                       /s/ Domenic E. Pacitti
 Wilmington, Delaware                      KLEHR HARRISON HARVEY BRANZBURG LLP
                                           Domenic E. Pacitti (DE Bar No. 3989)
                                           Michael W. Yurkewicz (DE Bar No. 4165)
                                           Sally E. Veghte (DE Bar No. 4762)
                                           919 N. Market Street, Suite 1000
                                           Wilmington, DE 19801
                                           Telephone: (302) 426-1189
                                           Facsimile: (302) 426-9193

                                           -and-

                                           KLEHR HARRISON HARVEY BRANZBURG LLP
                                           Morton R. Branzburg (pro hac vice admission pending)
                                           1835 Market Street, 14th Floor
                                           Philadelphia, PA 19103
                                           Telephone: (215) 569-2700
                                           Facsimile: (215) 568-6603

                                           Proposed Attorneys for the Debtors


                                                    25

PHIL1 8869416v.4
